



Exhibit 10.2


COST REIMBURSEMENT AGREEMENT
This Cost Reimbursement Agreement (this “Agreement”) dated as of the 13th day of
December 2018 is made by and among each of Hines Global Income Trust, Inc., a
Maryland corporation (the “Company”), Hines Securities, Inc., a Delaware
corporation (the “Dealer Manager”), Hines Global REIT II Advisors LP, a Texas
limited partnership (the “Advisor”), (collectively, the “Issuer Entities”), and
American Enterprise Investment Services Inc. (“AEIS”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to such terms
in the Selected Dealer Agreement (as defined below).


WHEREAS, the Company has registered for public sale, shares of its common stock
(the “Common Stock”), $0.001 par value per share (the “Offering”), to be issued
and sold for a maximum aggregate purchase price of $2,500,000,000. The Offering
is the Company’s second public offering;


WHEREAS, the Issuer Entities and Ameriprise Financial Services, Inc.
(“Ameriprise”) have entered into a Selected Dealer Agreement dated December 13,
2018 (the “Selected Dealer Agreement”) that sets forth the understandings and
agreements whereby Ameriprise will offer and sell, on a best efforts basis, for
the account of the Company, Class T and Class I shares (collectively, the
“Shares”) of Common Stock registered pursuant to the Registration Statement and
Prospectus for the Offering, filed with the Securities and Exchange Commission
(the “SEC”), as the same may be amended or supplemented from time to time (the
“Offering Documents”);


WHEREAS, AEIS is an affiliate of Ameriprise and currently provides clearing and
related services solely and exclusively for Ameriprise; and


WHEREAS, the Dealer Manager and AEIS are parties to that certain Alternative
Investment Product Networking Services Agreement, dated March 23, 2012 as
amended (the “AIP Networking Agreement”), pursuant to which the
broker-controlled accounts of Ameriprise’s customers that invest in the Company
will be processed and serviced.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and AEIS agree as follows:


1.    Cost Reimbursement Services


AEIS will perform, for the benefit of the stockholders of the Company who are
clients of Ameriprise, certain broker dealer services including, but not limited
to, distribution, marketing, administration and stockholder servicing support
(the “Cost Reimbursement Services”). Cost Reimbursement Services performed by
AEIS will further include product due diligence, training and education, and
other support-related functions. These Cost Reimbursement Services will be
performed at AEIS by associated persons of AEIS.


2.    Payment Amounts for Marketing Fees and Out of Pocket Expenses


In consideration of the Cost Reimbursement Services to be provided by AEIS, (i)
the Dealer Manager shall pay or re-allow directly to AEIS an upfront marketing
fee (the “Upfront Marketing Fee”) and an annual marketing fee (the “Annual
Marketing Fee,” and, together with the Upfront Marketing Fee, the “Marketing
Fees”), (ii) in addition, the Dealer Manager shall pay or cause to be paid the
amount of any bona fide, itemized and detailed, separately invoiced due
diligence expenses (the “Due Diligence Expenses”) directly to or on behalf of
AEIS (as directed by AEIS), (iii) the Dealer Manager shall pay or caused to be
paid directly to AEIS, AEIS’s costs of technology associated with the Offering,
other costs and expenses related to such technology costs, and the support to
Ameriprise financial advisors of the marketing of the Shares and the ownership
of such Shares by Ameriprise’s customers, including fees to attend
Company-sponsored conferences (the “Distribution Support Expenses”), and (iv)
the Dealer Manager shall reimburse AEIS or shall cause AEIS to be reimbursed to
the extent that AEIS’s





--------------------------------------------------------------------------------




compliance with any Ad Hoc Request would cause AEIS to incur additional material
expenses, in which case the Dealer Manager and AEIS will mutually agree as to
the payment of such expenses between the parties (the “Ad Hoc Request Expenses”
and, collectively with the Marketing Fees, the Due Diligence Expenses, and the
Distribution Support Expenses, the “Cost Reimbursement Compensation”). The
Issuer Entities and AEIS specifically acknowledge and agree that the payments
described in clauses (i), (iii) and (iv) of this Section 2 shall be remitted
directly to AEIS, and the payment of Due Diligence Expenses in clause (ii) of
this Section 2 shall be remitted directly to or on behalf of AEIS (as directed
by AEIS), in each case separate and apart from the Selling Commissions and the
Distribution and Stockholder Servicing Fees payable to Ameriprise under Section
3(d) of the Selected Dealer Agreement. AEIS acknowledges and agrees that AEIS
shall be entitled to receive only the Marketing Fees and other amounts payable
to AEIS pursuant to the terms of this Agreement and AEIS shall not be entitled
to receive the Selling Commissions and Distribution and Stockholder Servicing
Fees payable to Ameriprise pursuant to the Selected Dealer Agreement, which
shall be remitted directly to Ameriprise pursuant to the terms of the Selected
Dealer Agreement. For the avoidance of doubt, the Issuer Entities acknowledge
and agree that such payment of Cost Reimbursement Compensation to AEIS shall not
be paid as a ‘pass-through’ to Ameriprise for payment to AEIS.


3.    Payment Process


(a)At the time of sale, the Dealer Manager shall reallow to AEIS all of the
dealer manager fees paid to the Dealer Manager with respect to Class T Shares
sold by Ameriprise as an Upfront Marketing Fee in an amount equal to 1.5% of the
full price of each such Class T Share (except for Class T Shares sold pursuant
to the DRIP). In addition, the Dealer Manager shall pay to AEIS an Annual
Marketing Fee of 0.25% of the full price of each Class T Share (except for
Class T Shares sold pursuant to the DRIP) each year for the four-year period
following the sale of such Class T Shares by Ameriprise. Notwithstanding the
foregoing, the Dealer Manager will not pay AEIS a Marketing Fee if the aggregate
underwriting compensation to be paid to all parties in connection with the
Offering exceeds the limitations prescribed by FINRA. The Dealer Manager shall
not pay a Marketing Fee to AEIS with respect to Class I Shares sold by
Ameriprise.
No payment of the Marketing Fees will be made in respect of subscriptions for
Shares (or portions thereof) which are rejected by the Company. The Marketing
Fees will be paid via an electronic wire transfer initiated by the Dealer
Manager according to the wire instructions set forth immediately below. The
Upfront Marketing Fee shall be paid on the second business day following the
week in which the dealer manager fee on the applicable Shares sold by Ameriprise
is received by the Dealer Manager from the Company. The Annual Marketing Fee
shall be paid monthly in arrears. The Marketing Fees will be payable only with
respect to transactions lawful in the jurisdictions where they occur. AEIS
affirms that the Dealer Manager’s liability for the Upfront Marketing Fee is
limited solely to the amount of the dealer manager fees received by the Dealer
Manager from the Company, and AEIS hereby waives any and all rights to receive
payment of the Upfront Marketing Fee until such time as the Dealer Manager has
received from the Company the dealer manager fees from the sale of Class T
Shares by Ameriprise. No Marketing Fees shall be paid to AEIS for purchases made
by an investor pursuant to the DRIP.
Wire Instructions:    American Enterprise Investment Services, Inc.
Wells Fargo of Minneapolis
ABA: 121000248
Account: 0001064022


(b)The Dealer Manager shall pay or cause to be paid to or on behalf of AEIS (as
directed by AEIS) the amount of any Due Diligence Expenses consistent with the
language in the Offering Documents, applicable regulations and FINRA rules. The
Dealer Manager shall pay or cause to be paid to or on behalf of AEIS (as
directed by AEIS) the amount of any invoice for such Due Diligence Expenses
within two weeks of the Dealer Manager’s receipt of such invoice.





--------------------------------------------------------------------------------




(c)The Dealer Manager shall pay or cause to be paid directly to AEIS the amount
of any Distribution Support Expenses incurred by AEIS, subject to Section 3(f)
of this Agreement and as mutually agreed upon by the parties to this Agreement.
The Dealer Manager shall pay or cause to be paid directly to AEIS the amount of
any invoice for such Distribution Support Expenses within two weeks of the
Dealer Manager’s receipt of such invoice.
(d)The Dealer Manger shall pay or cause to be paid directly to AEIS the amount
of any Ad Hoc Request Expenses incurred by AEIS, subject to Section 3(f) of this
Agreement and as mutually agreed upon by the parties to this Agreement. The
Dealer Manger shall pay or cause to be paid directly to AEIS the amount of any
invoice for such Ad Hoc Request Expenses within two weeks of the Company’s
receipt of such invoice.
(e)Issuer Entities will have sole responsibility for calculating the Marketing
Fees payable to AEIS under this Agreement. AEIS shall calculate the amounts of
the Due Diligence Expenses, the Distribution Support Expenses for which AEIS
shall provide invoices under this Agreement. However, the Issuer Entities may
provide records to assist AEIS in its calculations.
(f)The parties acknowledge and agree that the total compensation paid to
Ameriprise and AEIS in connection with the Offering pursuant to the Selected
Dealer Agreement and the Cost Reimbursement Agreement shall not exceed the
limitations prescribed by FINRA, including the 10% limitation prescribed by
FINRA Rule 2310 on compensation of participating broker dealers (the “FINRA 10%
Limitation”), which is calculated with respect to the gross proceeds from sales
of Shares by Ameriprise (except for Shares sold pursuant to the DRIP). The
Company and the Dealer Manager agree to monitor the payment of all fees and
expense reimbursements to assure that FINRA limitations are not exceeded. The
Dealer Manager agrees to use its commercially reasonable efforts to limit
underwriting compensation other than the Selling Commissions, dealer manager
fees and the Distribution and Stockholder Servicing Fees described in the
Prospectus to an amount that is designed to prevent total underwriting
compensation paid in connection with the Offering, when measured at or following
the completion of the Offering, from reaching the FINRA 10% Limitation prior to
the date that the FINRA 10% Limitation has been reached with respect to all
Class T Shares sold by Ameriprise; provided, that, nothing in this Section 3(f)
shall negate the Company’s ability to cease paying Distribution and Stockholder
Servicing Fees with respect to each Class T Share sold by Ameriprise upon
certain events, as set forth in the fifth paragraph of Section 3(d) of the
Selected Dealer Agreement. Accordingly, if at any time the Company or the Dealer
Manager determines in good faith that any payment to AEIS pursuant to this Cost
Reimbursement Agreement could result in a violation of the applicable FINRA
regulations, the Company or the Dealer Manager shall promptly notify AEIS, and
the Company, the Dealer Manager and AEIS agree to cooperate with each other to
implement such measures as they determine are necessary to ensure continued
compliance with applicable FINRA regulations. For the avoidance of doubt, if the
Company or the Dealer Manager determines in good faith that any payment to AEIS
pursuant to this Cost Reimbursement Agreement could result in a violation of the
applicable FINRA regulations and there is a dispute as to whether AEIS will
return such payment to the Company or the Dealer Manager in order to ensure
continued compliance with applicable FINRA regulations, then AEIS agrees that
AEIS shall return such payment or payments necessary to ensure continued
compliance with applicable FINRA regulations. However, nothing in this Amendment
shall relieve AEIS and the Dealer Manager of their obligations to comply with
FINRA Rule 2310.
4.    Term and Termination


This Agreement will automatically terminate upon termination of the Selected
Dealer Agreement.


5.    Disclosure


The Issuer Entities agree to keep current all disclosures in the Company’s
Offering Documents regarding the payment of the Cost Reimbursement Compensation,
as may be required by applicable federal and state laws,





--------------------------------------------------------------------------------




regulations and rules and the rules of any applicable self-regulatory
organization (“SRO”), including but not limited to FINRA.


6.    Representations, Warranties and Covenants


(a)Each of the Issuer Entities, jointly and severally represents, warrants and
covenants to AEIS and AEIS represents, warrants and covenants to the Issuer
Entities that: (i) it is duly organized, validly existing and in good standing
under the laws of the state of its formation; (ii) the execution, delivery and
performance of this Agreement by such party have been duly authorized, do not
violate its charter, by-laws or similar governing instruments or applicable law
and do not, and with the passage of time will not, conflict with or constitute a
breach under any other agreement, judgment or instrument to which it is a party
or by which it is bound; (iii) this Agreement is the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms; (iv) it will comply with all applicable federal and state laws,
regulations and rules and the rules of any applicable SRO, including but not
limited to, FINRA rules and interpretations governing cash and non-cash
compensation; and (v) it will comply with applicable AEIS policies governing
cost reimbursement, current copies of which are available to the Issuer Entities
from AEIS upon request.
(b)AEIS represents to the Issuer Entities that performance of the Cost
Reimbursement Services for which reimbursement is received by AEIS is consistent
with the activities permitted under AEIS’s FINRA membership agreement.


(c)Each of the Issuer Entities, jointly and severally, makes the
representations, warranties and covenants in Section 2(kk) of the Selected
Dealer Agreement for AEIS’s benefit to the same extent and on the same terms and
conditions as the Issuer Entities have made such representations, warranties and
covenants for Ameriprise’s benefit pursuant to Section 2(kk) of the Selected
Dealer Agreement. For the avoidance of doubt, subject to AEIS’s execution and
delivery to the Company and the Independent Valuation Firm (as defined in
Section 2(kk) of the Selected Dealer Agreement) of an access and confidentiality
agreement, substantially in the form attached to the Selected Dealer Agreement
as Exhibit B, AEIS shall be permitted to share any documents and other
information provided to it pursuant to Section 2(kk) of the Selected Dealer
Agreement with Ameriprise, and, following the Company’s disclosure of the
valuation in the SEC Disclosure Documents (as defined in Section 2(kk) of the
Selected Dealer Agreement), and subject to the fair disclosure requirements of
Regulation FD and the provisions of any non-disclosure agreement between AEIS
and the Independent Valuation Firm, nothing shall preclude Ameriprise from
providing the name of the Independent Valuation Firm and/or a summary of its
review to its clients and/or its financial advisors.
(d)The Issuer Entities shall be required to deliver or cause to be delivered to
AEIS any document required to be delivered to Ameriprise under Section 7 of the
Selected Dealer Agreement. For the avoidance of doubt, any document required to
be delivered to Ameriprise pursuant to Section 7 of the Selected Dealer
Agreement may be dually addressed to Ameriprise and AEIS in order to satisfy the
requirements of this Section 6(d).
7.    Indemnification


(a)Each Issuer Entity, jointly and severally, agrees to indemnify, defend and
hold harmless AEIS and each other person, if any who controls AEIS within the
meaning of Section 15 of the Securities Act, and any of their respective
officers, directors, employees and agents, to the same extent and on the same
terms and conditions that such Issuer Entity is required, pursuant to Section
8(a) of the Selected Dealer Agreement to indemnify Ameriprise and each other
person, if any who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees and
agents.
(b)AEIS agrees to indemnify, defend and hold harmless each Issuer Entity, each
of their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an





--------------------------------------------------------------------------------




Issuer Entity within the meaning of Section 15 of the Securities Act to the same
extent and on the same terms and conditions that Ameriprise is required to
indemnify such persons pursuant to Section 8(b) of the Selected Dealer Agreement
except that in no event shall such liability exceed the payments by the Issuer
Entities to AEIS.
8.    Limitation of Liability


IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR
ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSSES.


9.    No Third-Party Beneficiaries


The parties do not intend to create any third-party beneficiaries to this
Agreement.


10.    Arbitration


Any dispute by the parties regarding this Agreement shall be arbitrated in
accordance with the rules and regulations of FINRA. In the event of any dispute
between the parties, AEIS and the Issuer Entities will continue to perform their
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.


11.    No Agency, Joint Venture or Partnership


For purposes of this Agreement, AEIS and its agents and delegates, if any, have
no authority to act as agent for the Issuer Entities in any matter or in any
respect. This Agreement does not establish a joint venture or partnership
between or among AEIS and the Issuer Entities.


12.    Survival


The respective rights and obligations of the parties hereunder, including but
not limited to those under Sections 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,
16, 17, 18 and 19 will indefinitely survive the termination of this Agreement to
the extent necessary to preserve the intended rights and obligations of the
parties.


13.    Notices


Any notice, request, demand, approval or other communication required or
permitted herein will be in writing addressed as set forth immediately below
with respect to each party, or to such other address subsequently specified by a
party in writing, and will be deemed given on the date sent if delivered
personally or on the next day after it is sent if sent via overnight delivery by
Federal Express or similar delivery service, or on the third day after it is
sent via registered mail with the U.S. Postal Service:


If to the Issuer Entities:
Hines Global Income Trust, Inc.
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attention: Sherri W. Schugart,
President and Chief Executive Officer


With a copy to:
Ryan T. Sims, Chief Financial Officer





--------------------------------------------------------------------------------




                                
If to AEIS:
American Enterprise Investment Services Inc.
10749 Ameriprise Financial Center
Minneapolis, MN 55474
Attention: Frank McCarthy
Senior Vice President and General Manager


14.    Use and Disclosure of Confidential Information. Notwithstanding anything
to the contrary contained in this Agreement, and in addition to and not in lieu
of other provisions in this Agreement:


(a) “Confidential Information” includes, but is not limited to, all proprietary
and confidential information of any party to this Agreement, and their
respective subsidiaries, affiliates, and licensees, including without limitation
all information regarding the business and affairs of such entities, all
information regarding such entities’ customers and the customers of their
subsidiaries, affiliates, or licensees; the accounts, account numbers, names,
addresses, social security numbers or any other personal identifier of such
customers; and any information derived therefrom. Confidential Information will
not include information which is (i) in or becomes part of the public domain,
except when such information is in the public domain due to disclosure by any
party that violates the terms of this Agreement, (ii) demonstrably known to any
party to this Agreement prior to December 8, 2016, is permitted to be used
without restriction and is not under any confidentiality obligation applicable
to the information, (iii) independently developed by a party to this Agreement
in the ordinary course of business without reference to or reliance upon any
Confidential Information furnished by any party to this Agreement, or (iv)
rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.


(b) Each party agrees that it may not use or disclose Confidential Information
for any purpose other than to carry out the purpose for which Confidential
Information was provided to it as set forth in this Agreement and/or as may
otherwise be required or compelled by applicable law, regulation or court order,
and agrees to cause its respective parent company, subsidiaries and affiliates,
and consultants or other entities, including its directors, officers, employees
and designated agents, representatives or any other party retained for purposes
specifically and solely related to the use or evaluation of Confidential
Information as provided for in this Section 14 (“Representatives”) to limit the
use and disclosure of Confidential Information to that purpose. If any party or
any of its respective Representatives is required or compelled by applicable
law, regulation, court order, decree, subpoena or other validly issued judicial
or administrative process to disclose Confidential Information, such party shall
use commercially reasonable efforts to notify the appropriate party of such
requirement prior to making the disclosure.


(c) Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act, Regulation S-P and Massachusetts 201 C.M.R. sections
17.00-17.04, as applicable ) and any other legal, regulatory or SRO
requirements. Each party further agrees to cause all of its respective
Representatives or any other party to whom it may provide access to or disclose
Confidential Information to implement appropriate measures designed to meet the
objectives set forth in this paragraph. Each party agrees that if there is a
breach or threatened breach of the provisions of this Section 14, the other
parties may have no adequate remedy in money or damages and accordingly shall be
entitled to seek injunctive relief and any other appropriate equitable remedies
for any such breach without proof of actual injury. Each party further agrees
that it shall not oppose the granting of such relief and that it shall not seek,
and agrees to waive any requirement for, the posting of any bond in connection
therewith. Such remedies shall not be deemed to be the exclusive remedies





--------------------------------------------------------------------------------




for any breaches of the provisions of this Section 14 by a party or its
respective representatives, and shall be in addition to all other remedies
available at law or in equity.


(d) Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 14, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.
15.    Governing Law; Jurisdiction and Venue


Regardless of the place of its physical execution or performance, the provisions
of this Agreement will in all respects be construed according to, and the rights
and liabilities of the parties hereto will in all respects be governed by, the
substantive laws of New York without regard to and exclusive of New York’s
conflict of laws rules.


16.    Partial Invalidity


The invalidity of any provision of this Agreement will not impair or affect the
validity of the remaining portions hereof, and this Agreement will be construed
as if such invalid provision had not been included herein.


17.    Entire Agreement


This Agreement, including the Recitals which are hereby incorporated into the
Agreement express the entire understanding of the parties hereto with respect to
the provision by AEIS of the Cost Reimbursement Services and the payment of the
Cost Reimbursement Compensation to AEIS, and it supersedes and replaces any and
all former agreements, understandings, letters of intent, representations or
warranties relating to such subject matter, and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith. For the avoidance of doubt, the AIP
Networking Agreement shall continue in full force and effect.


18.    Assignment


This Agreement cannot be assigned by any party except by mutual written consent
and except that this Agreement may be assigned without prior written consent
(but upon written notice) by any party to any company: (a) that acquires all or
substantially all of that party's assets, or into which the party is merged or
otherwise reorganized or (b) that controls, is controlled by or is under common
control with such party.  This Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.
 
19.    Amendment, Waiver and Modification


No modification, alteration or amendment of this Agreement will be valid or
binding unless in writing and signed by all parties. No waiver of any term or
condition of this Agreement will be construed as a waiver of any other term or
condition; nor will any waiver of any default or breach under this Agreement be
construed as a waiver of any other default or breach. No waiver will be binding
unless in writing and signed by the party waiving the term,





--------------------------------------------------------------------------------




condition, default or breach. Any failure or delay by any party to enforce any
of its rights under this Agreement will not be deemed a continuing waiver or
modification hereof and said party, within the time provided by law, may
commence appropriate legal proceedings to enforce any or all of such rights.


20.    Construction


Each party has cooperated in the drafting and preparation of this Agreement,
which will not be construed against any party on the basis that the party was
the drafter.


21.    Counterparts


This Agreement may be executed manually or by facsimile transmission signature
in any number of counterparts. Each of such counterparts will for all purposes
be deemed an original, and all such counterparts will together constitute but
one and the same instrument.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.


HINES GLOBAL INCOME TRUST, INC.




By: _____________________________
                        
Name:
Title:






HINES SECURITIES, INC.




By: ______________________________


Name:
Title:




                        
HINES GLOBAL REIT II ADVISORS LP
            


By: _______________________________


Name:
Title:
                        
                        
                        


            
AMERICAN ENTERPRISE INVESTMENT SERVICES INC.




By: __________________________________


Name: Frank McCarthy
Title: Senior Vice President and General Manager


                                                







